983 A.2d 849 (2009)
294 Conn. 916
Richard BENNETT, Jr., Administrator (Estate of Richard Bennett, Sr.)
v.
NEW MILFORD HOSPITAL, INC., et al.
SC 18502.
Supreme Court of Connecticut.
Decided December 1, 2009.
Andrew J. Pianka, in support of the petition.
Matthew M. Sconziano and Bruce F. Gilpatrick, Stamford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 117 Conn.App. 535, 979 A.2d 1066 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's dismissal of the present case for failure to comply with General Statutes § 52-190a?"